Citation Nr: 1437003	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-31 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 for the Veteran's death. 


REPRESENTATION

Appellant represented by:	William A. L'Esperance, Attorney


WITNESS AT HEARING ON APPEAL

in absentia


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1956 to February 1960.  He died in August 2008.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In November 2008 the RO denied service connection for the cause of the Veteran's death; and in October 2010 the RO denied entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 for the Veteran's death.  In June 2013, the appellant's representative testified on her behalf before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.


FINDINGS OF FACT

1. In July 2008 the Veteran underwent medical treatment at Albuquerque VA Medical Center; while attempting to go the bathroom he fell and suffered a femur fracture, which was noted as being a significant condition contributing to his death in August 2008.  

2.  The Veteran's fall, and consequent femur fracture, was at least as likely as not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care.

3.  At the June 2013 Board hearing the appellant's representative indicated that he wanted to withdraw the appellant's service connection claim for the cause of the Veteran's death; this claim has also been rendered moot by the grant of entitlement to benefits under 38 U.S.C.A. § 1151 for the cause of the Veteran's death. 


CONCLUSIONS OF LAW

1.  The criteria for VA DIC under 38 U.S.C.A. § 1151 for the Veteran's death are met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).

2.  The criteria for withdrawal of the claim of service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  38 U.S.C.A. § 1151 for the Cause of Death

In this decision, the Board grants entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for the Veteran's death due to VA treatment.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The appellant's claim for 38 U.S.C.A. § 1151 benefits was submitted in 2008.  For claims filed on or after October 1, 1997, the provisions of 38 U.S.C.A. § 1151  require that entitlement to benefits for any injury or disease resulting from VA treatment be established by proof of fault or accident on the part of VA. 38 U.S.C.A. § 1151  (West 2002); see VAOPGCPREC 01-99 (February 16, 1999). 

Compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  A disability or death is a qualifying additional disability if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151  (West 2002). 

VA regulations governing the adjudication of claims for benefits under 38 U.S.C.A § 1151(a) were amended, effective September 2, 2004. 69 Fed. Reg. 46,426  (Aug. 3, 2004) (codified at 38 C.F.R. § 3.361 ).  The new regulation implements the current provisions of 38 U.S.C.A. § 1151 .  The regulations have no retroactive effect and, in any event, merely implement existing law.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).  The RO considered the new regulation in June 2009 and the appellant had opportunities to submit evidence before and after that decision.  Therefore, the Board finds the appellant is not prejudiced by this decision.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

To determine whether additional disability exists within the meaning of § 1151, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately. 38 C.F.R. § 3.361(b). 

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause. 38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 38 C.F.R. § 3.361(d). 

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

In this case, the appellant does not contend that the Veteran's death was a result of actual medical treatment provided by VA.  Rather, she asserts that the Veteran had a slip-and-fall accident in a VA medical facility in which he broke his right femur, which was a significant condition contributing to his death, and that she is entitled to compensation under 38 U.S.C.A. § 1151 for the Veteran's death.  Her argument is that his fall was proximately caused by the negligence of attending VA medical personnel who should reasonably have anticipated he would fall and should accordingly have provided appropriate safeguard.

The record shows that the Veteran was originally admitted into the hospital at the VAMC in Albuquerque for removal of right knee hardware secondary to infection in June 2008.  A June 26, 2008 operative report notes that the tibial component was removed with ease revealing a large posteromedial defect with black residue throughout the soft tissues consistent with metallosis.  The femoral component was then removed.  After all the implants were removed there was a wire cable around the distal femur that was removed.  After removing this, it was found to have significant areas of osteolysis and black residue.  With removal of the cable, the medial femoral condyle was found to be broken near the metaphyseal-diaphyseal junction.  A cement spacer was placed to articulate within the shaft of the tibia and femur after which the knee was found to be stable.

Post surgery records dated from June 26 to June 28, 2008 show the Veteran was found to be a high fall risk.  He had a Foley catheter placed and had crutches and a walker by his bedside.  He also had an immobilizer cast on his right leg.  A June 30, 2008 record notes that the Veteran overestimated or would forget his limitations and was not realistically assessing his ability to go to the bathroom or ambulate.  Precautions undertaken included locking moveable equipment, keeping the bed in the lowest position, and having the Veteran's room be close to the nurse's station. 

Another June 30, 2008 inpatient nursing note shows the Veteran had complaints of lots of pain and was medicated with Percocet almost every four hours and had a total of 8mg of morphine infused over an 8 hour period.  The Veteran complained that the morphine gave him hallucinations and "it makes me crazy."  He reportedly got up to use the toilet with assistance and was given a bedside commode.

The next day on July 1, 2008, the Veteran reportedly fell while attempting to get out of bed and use the bathroom.  He had not called for help.  X-rays showed the Veteran had a comminuted distal femur fracture with displaced fragments compromising distal femur below metaphyseal-diaphyseal junction.  He was then given a sitter to prevent falls.  A note shows the Veteran repeatedly tried to rise from chairs but could not walk without assistance.  

Subsequent records show the Veteran later developed renal failure and fungal pneumonia and an ileus, which resolved.  In August 2008 the Veteran's family elected for comfort measures only.  He was hospitalized for a total of 44 days.  The August 2008 death certificate shows that cause of death was chronic respiratory failure, pneumonia, cirrhosis, and osteomyelitis; and that another significant factor contributing to death was femur fracture.

A VA medical opinion was provided in March 2013 addressing the appellant's claim that negligent medical care from VA personnel proximately caused the Veteran's death.  The VA opinion notes that the Veteran's death was not caused by his hospitalization at VA per se, nor was there carelessness, lack of proper skill, error in judgment, or similar instance of fault that lead to an event that was not foreseeable.  However, the VA clinician appears to also offer the contradicting opinion that care provided did not lead to an event that was reasonably foreseeable.  The clinician noted that the Veteran had alcoholic cirrhosis of the liver, which predisposed him to infection and also was 69 in age.  It was noted that findings during surgery showed that the knee had been infected for quite some time and that the cause of death was respiratory infection due to the infection.  With respect to the leg fracture, the clinician noted that the Veteran fell after he got up without asking for help.  It was further noted that a bedside commode had previously been placed and that the Veteran's fall risk had been determined as low.

The appellant also submitted private medical opinions dated November 2011 and August 2013 from a private doctor, who determined that there were numerous ways that VA medical personnel were negligent in their care of the Veteran.  The doctor noted that the fracture of the femoral condyle during surgery was not noticed.  The doctor also noted that the Veteran had a high risk factor for falling in that he was given analgesic medication and was previously given general anesthesia.  The doctor noted that the cognitive functions of the Veteran were disturbed due to general anesthesia and his analgesics and that it was wrong to blame the Veteran for the fall.  The doctor further noted that the fall prevention was the responsibility of the hospital.

The appellant also submitted a statement dated in May 2011 from a nurse who assessed that the Veteran's fall risk had been estimated as too low.  The nurse also noted that it was unclear if the fracture noted during the surgery was the same re-fracture of the leg that happened as a result of the fall, or if there were two fractures.  In addition the nurse noted that if the Veteran was a high fall risk and stated that morphine was making him feel crazy and he was also mentally impaired, what precautions were undertaken to prevent a fall.

On review of the evidence above, the Board finds the evidence is at least in equipoise regarding the question of VA's fault, as provider, in the proximate causation of the Veteran's fall.  While the VA hospital in Albuquerque did provide some safety measures for the Veteran after he was assessed as being a high fall risk, the record shows that the Veteran had been under general anesthesia, was mentally impaired in that he overestimated or would forget his limitations and was not realistically assessing his ability to go to the bathroom or ambulate, and he had been administered morphine and Percocet and complained that the morphine was making him feel "crazy".  Nonetheless he was apparently left alone in his room at the time of the fall, and was not offered a bedside assistant until after he fell.  The Board finds that a reasonable medical provider would arguably not have left an individual with that much medication, who had just had knee surgery under general anesthesia, who was a high fall risk, and who had demonstrated that he did not understand his limitations in being able to go to the bathroom, unattended to go to the bathroom.  In fact, a private doctor has stated that the hospital was negligent in not helping to prevent the Veteran from falling considering that he was a high fall risk and was prone to a broken leg due to findings noted in the surgery.  

While a VA examiner has determined that there was no negligence on the part of VA providers in the Veteran's fall, the only rationale provided was that the Veteran did not call for help.  However, it does not appear that the examiner considered the entire circumstances of the Veteran's situation in that if the Veteran had no understanding of his limitations in going to the bathroom, then he would not likely ask for help going to the bathroom, because he would think he did not need assistance.  Thus, the circumstances meet the specific criteria cited in 38 C.F.R. § 3.361(d)(1).  See also Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013), which narrows the distinction of claims between 38 U.S.C.A. § 1151 and the Federal Tort Claims Act and asserts that section 1151 does not require a veteran's injury to be "directly" caused by the "actual provision" of medical care by VA personnel, but rather requires only "causal connection," which includes injuries that occur in a VA facility as a result of VA's negligence. 

Accordingly, it is at least as likely as not that the Veteran's fall, and consequent right femur fracture, which significantly contributed to his death, was incurred as a result of negligence or other fault on the part of VA in providing postoperative treatment.  With resolution of doubt in the appellant's favor, the criteria for compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death are met and the claim must be granted.

II.  Dismissed Claim

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

The appellant's representative testified on behalf of the appellant at the June 2013 Board hearing that he wished to withdraw the appellant's claim for service connection for the cause of the Veteran's death.  The Board also notes that this issue has been rendered moot by the Board's decision granting entitlement to benefits under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  

Therefore, there remain no allegations of error of fact or law for appellate consideration on this issue, and the Board does not have further jurisdiction.


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 for the Veteran's death is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for the cause of the Veteran's death is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


